Exhibit 10.1

 

AMENDMENT NO. 3 TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of September 29, 2006 is executed with reference to the
Third Amended and Restated Credit Agreement (as amended from time to time, the
“Credit Agreement”) dated as of April 25, 2006, among Harrah’s Operating
Company, Inc., a Delaware corporation (the “Company”), Harrah’s Entertainment,
Inc., a Delaware corporation (the “Parent”), the Lenders referred to therein,
and Bank of America, N.A., as Administrative Agent.  Capitalized terms used but
not defined herein are used with the meanings set forth for those terms in the
Credit Agreement.

RECITALS

A.            The credit facilities provided by the Lenders under the Credit
Agreement have heretofore consisted of Aggregate Commitments in the principal
amount of US$4,000,000,000.

B.            Pursuant to Section 2.6 of the Credit Agreement, the Company has
requested an increase in the credit facilities under the Credit Agreement by
means of  US$1,000,000,000 in additional Commitments contemplated herein (the
“Additional Commitments”).  The Additional Commitments consist entirely of
revolving commitments.

C.            The Company has also requested that the Lenders establish a
sublimit for the making of Loans under the Credit Agreement denominated in Euros
and Sterling in an amount which does not exceed US$1,000,000,000 at any time. 
It is anticipated that each of the Lenders will ratably participate in Euro and
Sterling Loans made pursuant to this sublimit, other than Lenders submitting an
Alternative Currency Opt-Out Designation (as described below).

D.            Banc of America Securities LLC and Wells Fargo Bank, N.A. have
served as Joint Lead Arrangers and Joint Book Managers for the additional credit
facilities contemplated by this Amendment.

E.             Certain of the Lenders already party to the Credit Agreement
which are designated as the “Increasing Lenders” on Schedule 1 hereto have
agreed to extend Additional Commitments under the Credit Agreement.

F.             The Company has also requested certain amendments to the maximum
permitted Total Debt Ratio and to the definition of EBITDA set forth in the
Credit Agreement.

G.            The Company, Parent and the Administrative Agent, acting with the
written consent of the Requisite Lenders pursuant to Section 11.2 of the Credit
Agreement, have agreed to amend the Credit Agreement as set forth herein.

AGREEMENT

NOW, THEREFORE, the parties hereto hereby agree as follows:

1.             Defined Terms.   Section 1.1 of the Credit Agreement is hereby
amended to add the following additional defined terms thereto (or, in the case
of any such term already defined therein, so that such defined term reads in
full as follows with the amended text shown in bold and italics for the
convenience of the reader):

 

1


--------------------------------------------------------------------------------




“Alternative Currency” means either Euro or Sterling, as applicable.

“Alternative Currency Advances” means Advances made pursuant to Section 2.1A in
either Alternative Currency by each Lender which is not an Alternative Currency
Opt-Out Lender.

“Alternative Currency Loan” means the group of loans that are comprised of
Committed Advances denominated in either Alternative Currency.

“Alternative Currency Opt-Out Designation” means an Alternative Currency Opt-Out
Designation submitted by a Lender, substantially in the form of Exhibit J.

“Alternative Currency Opt-Out Lender” means, as of each date of determination, a
Lender as to which an Alternative Currency Opt-Out Designation is then
effective.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and the Alternative Currency equivalent of
US$1,000,000,000.  The Alternative Currency Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent, to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

“Designated Eurodollar Market” means, with respect to any Eurodollar Rate Loan:

(a)                                  the London Eurodollar Market; or

(b)                                 if prime banks in the London Eurodollar
Market are at the relevant time not accepting deposits of Dollars or if the
Administrative Agent determines that the London Eurodollar Market does not
represent at the relevant time the effective pricing to the Lenders for deposits
of Dollars in the London Eurodollar Market, the Cayman Islands Eurodollar
Market; or

(c)                                  if prime banks in the Cayman Islands
Eurodollar Market are at the relevant time not accepting deposits of Dollars or
if the Administrative Agent determines that the Cayman Islands Eurodollar Market
does not represent at the relevant time the effective pricing to the Lenders for
deposits of Dollars in the Cayman Islands Eurodollar Market, such other
Eurodollar Market as may from time to time be selected by the Administrative
Agent with the approval of Borrowers and the Requisite Lenders; or

(d)                                 in the case of Alternative Currency Loans,
the prime banks in London or other applicable offshore interbank market for such
currency.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency or any L/C Alternative Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency or L/C Alternative Currency.

 

2


--------------------------------------------------------------------------------




“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

“Eurodollar Base Rate” means, for such Interest Period:

(a)                                  the rate per annum equal to the rate
determined by the Administrative Agent to be the offered rate that appears on
the page of the Telerate screen (or any successor thereto) that displays an
average British Bankers Association Interest Settlement Rate for deposits in
Dollars in the relevant currency (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period; or

(b)                                 if the rate referenced in the preceding
clause (a) does not appear on such page or service or such page or service shall
not be available, the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
that displays an average British Bankers Association Interest Settlement Rate
for deposits in Dollars in the relevant currency (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period; or

(c)                                  if the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum determined by the
Administrative Agent as the rate of interest at which deposits in Dollars for
delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch (or other Bank of America
branch or Affiliate) to major banks in the London or other offshore interbank
market for such currency at their request at approximately 4:00 p.m. (London
time) two Business Days prior to the first day of such Interest Period.

“Eurodollar Business Day” means any Business Day on which dealings in Dollar
deposits, or the relevant Alternative Currency, are conducted by and among banks
in the Designated Eurodollar Market.

“Eurodollar Rate Advance” and “Eurodollar Rate Loan” mean, respectively, a
Committed Advance or a Committed Loan made hereunder that bears interest at the
Eurodollar Rate.  All Alternative Currency Loans must be Eurodollar Rate Loans.

“Facility Office” means (a) the United States office or offices of that Lender,
or (b) if identified by that Lender, such other office or offices notified by a
Lender to the Administrative Agent in writing as the office or offices through
which it will perform its obligations under this Agreement.

 

3


--------------------------------------------------------------------------------




“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.2.

“Participating Member State” means each state so described in any EMU
Legislation.

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency, and (iii) such additional dates as
the Administrative Agent shall determine or the Requisite Lenders shall require
(or that the Company may request); and (b) with respect to any Letter of Credit,
each of the following:  (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), and (iii) each date of any payment by the
L/C Issuer under any Letter of Credit denominated in an Alternative Currency,
and (iv), such additional dates as the Administrative Agent or the L/C Issuer
shall determine or the Requisite Lenders shall require (or that the Company may
request).

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

2.             Amendment to Section 1.9 (Exchange Rates).   Section 1.9 of the
Credit Agreement is hereby amended in its entirety to read as follows (with the
added text shown in bold and italics for the convenience of the reader):

“1.9         Exchange Rates.  The Administrative Agent shall determine the Spot
Rates as of each Revaluation Date to be used for calculating Dollar Equivalent
amounts of Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies or L/C Alternative Currencies.  Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent.”

3.             Alternative Currency Loans.    The Credit Agreement is amended to
add a new Section 2.1A, to add a subline in the amount of US$1,000,000,000 for
the making of Alternative Currency Advances as set forth below, provided that
notwithstanding anything contained in this Amendment or the Credit Agreement to
the contrary, it is expressly agreed that no Lender shall be required to make
any Committed Advance (whether in Dollars or any Alternative Currency), and no
Letter of Credit or Swing Line shall be made or issued, which would result in
the Dollar Equivalent of that Lender’s exposure in respect of the Total
Outstandings being in excess of that Lender’s Commitment:

 

4


--------------------------------------------------------------------------------




“2.1A Alternative Currency Subline.

(a)           The Lenders hereby severally agree to make Alternative Currency
Advances in such amounts as any Borrower may request provided that giving effect
to such Committed Advances, the aggregate Outstanding Amount of all Loans
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit, provided that (i) no Lender which is an Alternative Currency Opt Out
Lender shall participate in Alternative Currency Advances, and (ii) no
Alternative Currency Advances may be made prior to October 1, 2006.   Each
Alternative Currency Advance shall be deemed to be a Committed Advance.  If on
the date any Alternative Currency Advance is to be made, any Lender is an
Alternative Currency Opt-Out Lender, then the remaining Lenders shall, subject
to the conditions set forth herein, make the entire amount of the requested
Alternative Currency Advance (and, for this purpose, their respective
percentages of the Aggregate Commitments shall be adjusted to eliminate the
Alternative Currency Opt-Out Lenders).

(b)           In addition to the conditions set forth in Sections 2.1, 2.2 and
2.3, each Alternative Currency Loan shall be made pursuant to a Request for
Loan, which shall indicate the Alternative Currency in which such Alternative
Currency Loan shall be denominated.  All such Requests for Loans shall be
received by the Administrative Agent, at Administrative Agent’s Office, not
later than 10:00 a.m. Las Vegas local time at least four Eurodollar Business
Days before the date of such Alternative Currency Loan.   Each Alternative
Currency Loan must be in an amount which is not less than 3,000,000 of the
currency units of the relevant Alternative Currency.

(c)           Each Lender which is from time to time legally prohibited from
providing Advances to the Company in either of the Alternative Currencies, or
which is operationally unable to provide Advances to the Company in either of
the Alternative Currencies, shall deliver to the Administrative Agent an
Alternative Currency Opt-Out Designation.  Each Alternative Currency Opt-Out
Designation shall become effective five Business Days following its delivery to
the Administrative Agent, and the Lender providing the same shall thereupon be
designated as an Alternative Currency Opt-Out Lender and will not participate in
any Alternative Currency Advances.   Each Alternative Currency Opt-Out Lender
shall promptly terminate its Alternative Currency Opt-Out Designation should the
facts underlying its delivery change.

(d)           The Lenders acknowledge that the Alternative Currency Opt-Out
Lenders will not participate in the making of the Alternative Currency Advances,
that interest payments in respect of the Alternative Currency Advances shall be
solely for the account of the Lenders participating in such Advances, and that,
except as set forth in clause (e) below, payments made in the Alternative
Currencies shall be applied ratably to the payment of principal and interest in
respect of the Alternative Currency Advances made in the relevant currency (and
that, for this purpose, payments in respect of the Advances shall not be ratable
in respect of the Lenders).

(e)           During the existence of a Default or Event of Default, the
Requisite Lenders may require that any or all of the then outstanding
Alternative Currency Loans denominated in an Alternative Currency be prepaid. 
If any Event of Default is asserted in writing by the Administrative Agent or by
the Requisite Lenders, then any payments received by the Administrative Agent
(whether in Dollars or Alternative Currencies) shall be applied ratably to all
of the outstanding Advances (regardless of the currency in which such Advances
are outstanding).

 

5


--------------------------------------------------------------------------------




(f)            The Alternative Currency Loans may, at any time and from time to
time, voluntarily be paid or prepaid in whole or in part without premium or
penalty, except that with respect to any voluntary prepayment under this Section
2.1A(f):

(i)            any partial prepayment shall be in an amount which is not less
than 3,000,000 units of the applicable Alternative Currency (or any lesser
outstanding amount);

(ii)           the Administrative Agent shall have received written notice of
any prepayment, by 10:00 a.m. Las Vegas local time, three Eurodollar Business
Days before the date of prepayment, which notice shall identify the date and
amount of the prepayment and the Alternative Currency Loan(s) being prepaid;

(iii)          each prepayment of principal shall be accompanied by payment of
interest accrued to the date of payment on the amount of principal paid; and

(iv)          any payment or prepayment of all or any part of any Eurodollar
Rate Loan on a day other than the last day of the applicable Interest Period
shall be subject to Section 3.8(d).

(g)           If the Administrative Agent notifies the Borrowers at any time
that, by reason of any fluctuation in the values of Alternative Currencies
versus the Dollar:

(i)  the aggregate Outstanding Amount of the Committed Loans denominated in
Alternative Currencies as any Revaluation Date, if converted to their Dollar
Equivalent, exceeds the Alternative Currency Sublimit then, within four
Eurodollar Business Days after receipt of such notice, the Borrowers shall
prepay Loans in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed the Alternative Currency
Sublimit; or

(ii)  the aggregate Outstanding Amount of the Committed Loans (including the
Outstanding Amount of the Committed Loans denominated in Alternative Currencies
converted to their Dollar Equivalent) exceeds the Aggregate Commitments then,
within two Eurodollar Business Days after receipt of such notice, the Borrowers
shall prepay Loans in an aggregate amount sufficient to reduce such Outstanding
Amount, as of such date of payment, to an amount not in excess of the Aggregate
Commitments.

(h)           Interest with respect to all Alternative Currency Loans shall be
paid in the same manner as Committed Loans as provided for in this Agreement,
provided that, except as otherwise provided in Sections 3.1(d) and 3.9 of this
Agreement, in the case of any Alternative Currency Loan of any Lender which is
lent from a Facility Office in the United Kingdom or a Participating Member
State, such Alternative Currency Loans shall bear interest at a rate per annum
equal to the Eurodollar Rate for that Alternative Currency Loan plus the
Eurodollar Margin plus the Mandatory Cost.  With respect to Section 3.9 of this
Agreement, the Mandatory Cost shall be added to the interest rate set forth
therein with respect to any Alternative Currency Loans.

 

6


--------------------------------------------------------------------------------




(i)            Interest and fees with respect to Alternative Currency Loans
shall be computed in a manner which is consistent with the basis upon which
rates are quoted for the relevant Alternative Currency Loans by the
Administrative Agent (i.e., where the underlying quotation assumes a year of 360
days and the actual number of days elapsed, interest shall be charged in a
manner consistent with such quotation).  It is anticipated that the
Administrative Agent will ordinarily provide rate quotations in respect of
Alternative Currency Loans based on a year of 360 days and the actual number of
days elapsed, but the Administrative Agent may provide rates quoted on other
bases (and shall charge interest consistently therewith), to the extent that
rates would otherwise be unavailable or impractical in the relevant Alternative
Currency, in each case by notice to the Company and each affected Lender.

(j)            Payments generally shall be made in the same manner as Committed
Loans as provided for in this Agreement, provided that, except as otherwise
expressly provided in this Agreement, and except with respect to principal of
and interest on Loans denominated in an Alternative Currency, all payments by
the Borrowers hereunder with respect to principal and interest on Alternative
Currency Loans shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in the same Alternative Currency and in Same Day
Funds not later than the Applicable Time specified by the Administrative Agent
on the dates specified herein.  All payments due under this Agreement will made
in the United States.  If, for any reason, any Borrower is prohibited by any Law
from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount.”

4.             Special Conditions to Any Alternative Currency Advance.  In
addition to the conditions set forth in Section 8.2 of the Credit Agreement, the
obligation of each Lender to make any Committed Advance denominated in an
Alternative Currency shall be subject to the condition that there shall not have
occurred any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which in the
reasonable opinion of the Administrative Agent or the Requisite Lenders would
make it impracticable for such Committed Advance to be denominated in the
relevant Alternative Currency.

5.             Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due under the Credit Agreement or
under any other Loan Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Eurodollar Business Day preceding that on which final
judgment is given.  The obligation of each Borrower in respect of any such sum
due from it to the Administrative Agent or the Lenders under the Credit
Agreement or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of the Credit Agreement
(the “Agreement Currency”), be discharged only to the extent that on the
Eurodollar Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).

 

7


--------------------------------------------------------------------------------




6.             Addition of Exhibit J (Alternative Currency Opt-Out Designation)
and Schedule 1.2 (Mandatory Costs).   The Credit Agreement is hereby amended to
add thereto:

(a)          Exhibit A to this Amendment (the form of Alternative Currency
Opt-Out Designation) as Exhibit J thereto; and

(b)         Exhibit B to this Amendment (Mandatory Costs) as Schedule 1.2
thereto.

7.             Increase to the Aggregate Commitments.  Subject to the terms and
conditions set forth in this Amendment, the Aggregate Commitments are hereby
increased from US$4,000,000,000 to US$5,000,000,000.  Each Increasing Lender
severally agrees to assume the Additional Commitments set forth on Schedule 1. 
The Company and the Administrative Agent hereby accept the Additional
Commitments of the Increasing Lenders.

8.             Parent’s Reaffirmation of the Guarantied Obligations.  Parent
hereby confirms that the Obligations guaranteed by Parent under the Parent
Guaranty shall include the Aggregate Commitments (as increased hereby).

9.             Assumption by Increasing Lenders.  By signing this Amendment,
each of the Increasing Lenders agrees that, concurrently with the effectiveness
of this Amendment, it shall increase its Commitment under the Credit Agreement
in the amount set forth opposite such Increasing Lender’s name on Schedule 1.

10.           Representations and Warranties of Parent and the Company.  Parent
and the Company each hereby represents and warrants to the Administrative Agent
and the Lenders that (a) no Default or Event of Default has occurred and remains
continuing as of the date hereof, and (b) each of the representations and
warranties of and Parent and the Company set forth in the Credit Agreement is
true and correct in all material respects as of the date hereof (other than
those which relate by their terms solely to another date).

11.           Representations and Warranties of Increasing Lenders.  Each of the
Increasing Lenders hereby represents and warrants to the Company and the
Administrative Agent that it has duly authorized, executed and delivered this
Amendment and it is legally entitled to enter into the transactions contemplated
herein.

12.           Amendment to EBITDA.  Section 1.1 of the Credit Agreement is
hereby amended so that the definition of “EBITDA” reads in full as follows (with
the added text shown in bold and italics for the convenience of the reader):

“EBITDA” means, for any period, the sum of (y) Net Income for such period plus
(in each case to the extent related to Parent and the Restricted Subsidiaries
and deducted in determining such Net Income):

(a)                                  income taxes;

(b)                                 Interest Expense;

(c)                                  depreciation and amortization;

(d)                                 minority interest;

 

8


--------------------------------------------------------------------------------




(e)                                  extraordinary losses (or minus
extraordinary gains);

(f)                                    Pre-Opening Expenses;

(g)                                 nonrecurring non-cash charges, and after
deduction of any nonrecurring non-cash gains; and

(h)                                 any item of expense for equity-based
compensation;

provided that, in calculating “EBITDA,” and to the extent otherwise included in
Net Income for any portion of the relevant period:

(i)                                     the operating results of each New
Project which commences operations and records not less than one full fiscal
quarter’s operations during the relevant period shall be annualized on a
straight line basis; and

(ii)                                  EBITDA shall be adjusted, on a pro forma
basis, (A) to include the operating results of each Person or group of operating
assets or property acquired by Parent and the Restricted Subsidiaries during the
relevant period for a consideration which is in excess of $50,000,000, and (B)
to exclude the operating results of each Person or group of operating assets (1)
which are sold or otherwise disposed of by Parent and the Restricted
Subsidiaries for a consideration in excess of $50,000,000, (2) whose operations
are discontinued during the relevant period, or (3) which are owned by or
contributed to an Unrestricted Subsidiary.

plus, without duplication, (z) Distributed Unrestricted EBITDA for that period.”

13.           Amendment to Section 6.5 (Total Debt Ratio).  Section 6.5 of the
Credit Agreement is hereby amended in its entirety to read as follows (with the
added text shown in bold and italics for the convenience of the reader):

6.5           Total Debt Ratio.  Permit the Total Debt Ratio as of the last day
of any Fiscal Quarter to exceed (a) 5.00:1.00 for any Fiscal Quarter through and
including the Fiscal Quarter ending December 31, 2007 or (b) 4.50:1.00 as of the
last day of any subsequent Fiscal Quarter.

15.           Increasing Lenders.  Each Lender which signs this Amendment as an
Increasing Lender confirms that it has approved the terms of this Amendment as a
part of the Requisite Lenders.

16.           Conditions Precedent.  The effectiveness of this Amendment is
subject to the satisfaction of each of the following conditions:

(a)           Documentation.  Administrative Agent shall have received the
following documents (in such number as Administrative Agent shall reasonably
request), each in form and substance acceptable to Administrative Agent:

(1)           a fully executed original of this Amendment;

(2)           if requested by any Increasing Lender, an executed Committed
Advance Note in favor of that Lender in the amount of its Commitment;

 

9


--------------------------------------------------------------------------------




(3)           consents to the execution and delivery of this Amendment,
substantially in the form of Exhibit C hereto, from those of the Lenders which,
with the Increasing Lenders signing this Amendment, constitute the Requisite
Lenders (as determined prior to the effectiveness of this Amendment);

(4)           a Certificate of a Responsible Official signed on Parent’s and the
Company’s behalf by a Senior Officer certifying that (A) that attached thereto
are the resolutions adopted by Parent and the Company approving or consenting to
the increase in the Commitments, and (B) certifying that, before and after
giving effect to such increase, (1)  each of the representations and warranties
of Parent and the Company set forth in the Credit Agreement is true and correct
as of the date hereof (other than those which relate by their terms solely to
another date), and (2) no Default or Event of Default exists or would result
from the increase to the Commitments; and

(5)           the favorable legal opinion of Latham & Watkins, LLP and internal
counsel to the Company as to such matters as the Administrative Agent may
request.

(b)           The Administrative Agent shall have received, for the account of
each of the Increasing Lenders, a fee of 15 basis points times the amount of the
Additional Commitments assumed by the Increasing Lenders pursuant to this
Amendment;

(c)           The Company shall have paid to the Administrative Agent for the
account of the Lead Arrangers certain fees as set forth in a letter agreement
with the Lead Arrangers; and

(d)           Such other assurances, certificates, documents, consents or
opinions as the Administrative Agent reasonably may require.

17.           Confirmation.  Parent and the Company each acknowledges that the
terms and provisions of the Credit Agreement and each of the other Loan
Documents remain in full force and effect.

18.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of California.

 

10


--------------------------------------------------------------------------------




19.           Counterparts.  This Amendment may be executed in counterparts in
accordance with Section 11.7 of the Credit Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above by their duly authorized representatives.

 

 

HARRAH’S ENTERTAINMENT, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Jonathan S. Halkyard, Senior Vice President

 

 

 

 

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

HARRAH’S OPERATING COMPANY, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Jonathan S. Halkyard, Senior Vice President

 

 

 

 

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative
Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

11


--------------------------------------------------------------------------------